DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention II (claim 2) in the reply filed on 12/17/21 is acknowledged.

Priority
2.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed applications, Application No. 15/421097, 15/238094, 14/528801, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claim 2 of this application. Specifically, limitations pertaining to the gap and filling element. 

Claim Objections
3.	Claim 2 is objected to because of the following informalities: the recitation of a filling element positioned within “a gap” should likely be amended to “the gap”, referring back to the gap previously established.  In view of applicant’s specification, the filing element is positioned within the gap between the first and second inflatable sections.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koid et al. (US Pub. No. 2017/0136372) in view of Vicente (US Pub. No. 2017/0136373). 
	With respect to claim 2, Koid et al. teaches a surfing attraction comprising, a first inflatable ride surface section 304; a second inflatable ride surface section 302 positioned adjacent to the first inflatable ride surface section and forming a gap 306 between the first inflatable ride surface section 304 and the second inflatable ride surface section 302; and a filling element 303 positioned within a gap (or the gap) 306 (Fig. 3; paragraphs [0034]-[0036]).
Koid et al. does not expressly teach a protective sheet covering at least a portion of the first inflatable ride surface section and the second inflatable ride surface section. However, analogous art reference Vicente teaches such features as a “protective sheet” 640 (Fig.’s 6A-6B; paragraphs [0070]-[0071]) positioned overlaying an inflatable base portion segments of a water attraction. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a protective sheet on top of the inflatable ride surface sections. The motivation to combine is to “protect” the underlying inflatable sections. Moreover, the sheet with mitigate unnatural water flow effect over the joint/seems/gap. This will promote a more consistent flow for the rider. Such modification is considered to have a reasonable expectation of success since the sheet can be removably attached using any known means (i.e. fasteners) that doesn’t frustrate the primary purpose of Koid et al. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.